Title: To James Madison from the Democratic Association of Gloucester County, New Jersey, [5 March] 1810
From: Democratic Association of Gloucester County, New Jersey
To: Madison, James


[5 March 1810]
At the Annual meeting of the Democratic Association of the County of Gloucester in the state of New Jersey held at Woodbury on the 5th Day of March AD 1810.
Whereas it is the bounden duty of all good Citizens to come forward in defence of their government when it is insulted and Abused by any foreign Agent or Domestic Traitor. Therefore Resolved that the Conduct of Francis James Jackson the late British minister towards the American Government was Base and Insolent in the extreme and only equalled by his Outrageous conduct to the Danish Government at the time he had the savage cruelty to cause a Considerable part of the City of Copenhagen to be destroyed and a large proportion of its innocent Inhabitants to be murdered by the British fleet.
Resolved that the Conduct of the President of the United States in dismissing Francis James Jackson late minister from the King of Great Britain and Spurning him from his presence was dignified and Honorable to himself and to the united States and meets our warmest Approbation.
Resolved That should Great Britain in consequence of the dismissal of her late minister by our Government take any hostile steps against our Common Country we will stand by our Government and give it all the support that shall be in our Power.
Resolved that the President of the association shall transmit a fair Copy of the foregoing preamble and Resolutions signed by himself and Counter signed by the Secretary to the Honorable Thomas Newbold Esquire one of our Representatives in Congress with a Request that he will present the same to the President of the United States.
Thomas Hendry, President.
Charles Ogden Secretary
